FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 12, 2022

                                        No. 04-21-00104-CV

                                  Michael Edward RODRIGUEZ,
                                            Appellant

                                                 v.

                  Nora Eliza GONZALEZ formerly known as Nora G. Rodriguez,
                                        Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-00908
                           Honorable Norma Gonzales, Judge Presiding


                                           ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

      On December 23, 2021, appellant, Michael E. Rodriguez, filed an “Amended Emergency
Motion for Temporary Orders” requesting this court grant him temporary spousal maintenance.
The motion is DENIED.


           It is so ORDERED January 12, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT